260 Kan. 411 (1996)
918 P.2d 1305
GLORIA FALCON ELLIOTT, Appellee,
v.
DILLON COMPANIES, TRANSPORTATION INSURANCE COMPANY, JOHN HAYES, and DEBBIE VERREN, Appellants.
No. 73,478.
Supreme Court of Kansas.
Opinion filed July 12, 1996.
Bryce A. Abbott, of Hershberger, Patterson, Jones & Roth, L.C., of Wichita, argued the cause and was on the brief for appellant.
John D. Shultz, of Shultz & Associates, P.A., of Dodge City, argued the cause, and Donald E. Shultz, of the same firm, was with him on the brief for appellee.
The opinion of the court was delivered by
ALLEGRUCCI, J.:
This is an interlocutory appeal by defendants from the district court's denial of their motions to dismiss for lack of subject matter jurisdiction and for failure to state a claim upon which relief could be granted. The single issue in this case is whether a workers compensation claimant may bring a cause of action under K.S.A. 44-5,121. The district court certified that an immediate appeal would materially advance the litigation, pursuant to K.S.A. 60-2102(b). The Court of Appeals affirmed the district court's denial of the motions. Elliott v. Dillon Companies, 21 Kan. App. 2d 908, 908 P.2d 1345 (1996). Appellants' petition for review was granted by this court on March 14, 1996.
We have reviewed the briefs, the arguments, and the record in this case, and we conclude the Court of Appeals was correct. We *412 adopt the opinion of the Court of Appeals and affirm both the Court of Appeals and the district court.
ABBOTT, J., not participating.
ROBERT H. MILLER, C.J. Retired, assigned.[1]
NOTES
[1]  REPORTER'S NOTE: Chief Justice Robert H. Miller, Retired, was appointed to hear case No. 73,478 vice Justice Abbott pursuant to the authority vested in the Supreme Court by K.S.A. 20-2616.